EusselXi, C. J.,
dissenting. I think the court properly overruled the demurrer, and that the case reached its proper conclusion in the lower court. Indeed, it reached the only conclusion possible under the ruling of this court in Valdosta &c. R. Co. v. Valdosta Bank & Trust Co., 144 Ga. 761 (87 S. E. 1083). There is no estoppel as to Davis by anything that appears in the record; for he had the right to presume that when Jones delivered the bonds in accordance with his bid or oiler, the delivery would occur after he had obtained title to the bonds, which the decision in the case of the railroad against the Valdosta bank, supra, held he did not have, and expressly held that there would be a surplus. The figures in that case show that the court, while holding that Jones was the mere holder of collateral and not the owner of these bonds, would leave a surplus of nearly $5,000.00, which Jones would have to pay as an individual -before he as an individual would be in a position to present the bonds. Although Jones is the president of the Valdosta bank, and the decree foreclosing the mortgage upon which the bonds were issued was properly for the sum total due upon those bonds, nevertheless, before Jones as an individual could comply with his bid he would be obliged, under the ruling in the case supra, to have paid to the Valdosta bank the value of the bonds as held by this court; and Davis (this fund being then in the hands of the bank) would, in my opinion, have been entitled in equity to have the balance on his note paid out of the surplus which would thus have accrued. Thus his risk was increased, and as a surety he was discharged.